WHATLEY, Judge.
Christopher Gadsen appeals the summary denial of his motion to correct illegal sentence. Although we approve the trial court’s conclusion that Gadsen is not entitled to relief under Heggs v. State, 759 So.2d 620 (Fla.2000), we reverse. Gadsen was habitualized for posession of cocaine, which is not among the enumerated felonies on which a defendant may be sentenced as a habitual felony offender. See § 775.084(l)(a)(3), Fla. Stat. (1997). We therefore reverse Gadsen’s habitual felony offender sentence for possession of cocaine and remand to the trial court for resen-tencing according to the sentencing guidelines in effect at the time of his offense. Reversed and remanded for resentencing.
SALCINES and STRINGER, JJ., Concur.